Citation Nr: 0601558	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  03-15 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement for an initial compensable evaluation for 
malaria.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1948 to 
December 1949 and from September 1950 to November 1951.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).

In February 2004, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDING OF FACT

The veteran does not currently suffer from a relapse of 
malaria with active residuals.


CONCLUSION OF LAW

The criteria for a compensable disability rating for malaria 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.88b, Diagnostic Code 6304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of letters from 
the RO to the veteran in March and October 2004.  The veteran 
was told of the requirements to successfully establish a 
increased rating, advised of his and VA's respective duties, 
and asked to submit information and/or evidence pertaining to 
the claim to the RO.  The content of these letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of his claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the 2004 notice 
letters was subsequently considered by the RO in the 
September 2005 supplemental statement of the case.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the veteran received pre-
adjudicatory notice.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim.  See Mayfield v. Nicholson, 19 Vet. 
App. 220 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records, post-service VA treatment 
records, and private medical records, has been obtained and 
associated with the claims file.  There is no indication of 
any relevant records that the RO failed to obtain.  The 
veteran stated in October 2005 that he felt that he had 
stated his case completely.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The veteran underwent VA 
examinations in January 2003 and July 2005.  The duty to 
notify and assist having been met by the RO to the extent 
possible, the Board turns to the analysis of the veteran's 
claim on the merits.


II.  Increased Rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2005), and to 
resolve any doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

Under Diagnostic Code 6304, a 100 percent disability rating 
is warranted for malaria as an active disease.  Relapses must 
be confirmed by the presence of malarial parasites in blood 
smears.  Thereafter, residuals such as liver or spleen damage 
are rated under the appropriate system.  38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (2005).

Separation examination revealed that the veteran had malaria 
in September 1951 and October 1951 with no recurrence since 
that time.  

Following service, the veteran received private medical 
treatment from Dr. Gary Goin.  In a letter dated May 1994, 
Dr. Goin stated that since service, the veteran has had 
episodic bouts of a syndrome with arthralgias, myalgias, high 
fever, a diffuse erythematous rash, and ichthyosis vulgaris.  
Dr. Goin stated that the veteran suffered from bouts of this 
three to six times a year until five or six years ago when he 
began using chloroquine, which reduced the frequency and 
intensity of his symptoms.  On two occasions, fixed smear 
tests had failed to reveal any malaria findings.  It was 
noted that he did not appear to have end organ damage.  In an 
October 2002 letter, Dr. Goin stated that the veteran 
continued to suffer from malaria-like episodes.  Treatment 
records from Dr. Goin from July 1986 to March 2004 show that 
the veteran was treated for episodes of malaria-type 
symptoms, but fixed smear tests failed to show malaria.

In January 1998, the veteran received VA medical treatment 
for complaints of recurrent sweats associated with malaise, 
which he believed to be due to malaria.  Physical examination 
showed that he had no palpable spleen.  The examiner stated 
that it would be highly unlikely that the veteran would have 
symptomatic malaria over 40 years and opined that his attacks 
were not likely due to malaria.  

In January 2003, the veteran was afforded a VA examination.  
He reported that about once every four months he would have 
three days of myalgia, fever, skin turning red, headaches, 
and feeling that his eyes will pop out, culminating with a 
red rash on his arms.  The examiner stated that there was no 
documentation of the recurrence of malaria that he had in 
1951, in light of the negative smears by Dr. Goin, but that 
the veteran's symptoms were compatible with it.  The 
assessment was remote history of malaria with possible 
recurrence.

In July 2005, the veteran was afforded a VA examination.  The 
claims file was reviewed.  At that time, the veteran was 
asymptomatic.  The veteran stated that he had episodes of 
fever and arthralgias one to two times a year.  Physical 
examination showed that lungs were clear to auscultation and 
percussion bilaterally, abdomen was nontender, and 
funduscopic examination was normal.  The examiner stated that 
since the veteran was asymptomatic at that time, doing 
malaria thick and thin smears would be nonproductive and his 
primary care provider has tested him multiple times, which is 
documented in his medical records.  Past blood work was 
normal without evidence of end-organ damage.  He was 
diagnosed as having malaria in the 1950s and no documented 
evidence of recurrence of malaria.  

Upon review of the record, the Board finds that a compensable 
evaluation is not warranted for the veteran's service-
connected malaria.  The January 2003 VA examiner diagnosed 
the veteran as having a remote history of malaria with 
"possible" recurrence.  The record, however, contains no 
objective evidence of any post-service malaria relapse.  
Although there was treatment for malaria-like episodes, the 
presence of malarial parasites have not been confirmed by 
blood smears, as required by Diagnostic Code 6304, and the 
July 2005 VA examiner found no documented evidence of 
recurrence of malaria post-service.  Dr. Goin also reported 
that the veteran had no end organ damage.  Accordingly, there 
is no objective evidence of any residuals, such as liver or 
spleen damage.

The veteran has indicated that a compensable rating for 
malaria is warranted as the episodes he experienced are due 
to his service-connected malaria.  However, the veteran, as a 
layperson, is not considered competent to offer an opinion as 
to matters requiring specialized knowledge, i.e. degree of 
impairment due to a medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005).  The 
preponderance is against the veteran's claim, and it must be 
denied.


ORDER

Entitlement to a compensable disability rating for malaria is 
denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


